internal_revenue_service number release date index number ------------------ ---------------- --------------------------------------------------- --------------------------------- -------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec plr-133258-05 date date --------------------------------------------------- ------------- ---------------- ----------------------- company --------------------------------------------------- executive client date date date x y dear ----------- ---------------------- --------------------- ------ ---- this is in reply to your letter dated date and subsequent correspondence submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code specifically you have requested a ruling that the equity fee paid to executive for his work for client meets the exception in sec_162 for remuneration payable on a commission basis in addition you requested a ruling that the amount of the equity fee is reasonable for purposes of sec_162 we cannot rule on this issue because this has been designated as an area in which ruling letters will not be issued see sec_3 of revenue plr-133258-05 procedure 2005_1_irb_118 the facts as represented by company are as follows company a publicly traded corporation provides executive search services upon executing a successful search company receives a cash fee company may also be entitled to an equity fee which generally consists of warrants on the client’s stock company’s consultants perform the executive search services the consultants are paid a base salary plus commission generally a group of consultants work together as a team placement team the consultants’ share of the cash fee which is based on a set schedule is paid after company receives payment for its services the equity fee is not paid to the consultants until the equity fee is converted to cash company policy provides that company will convert the equity fee to cash as soon as practical however this may occur in a later tax_year than the completed search company policy provides that x of the equity fee is divided among the placement team the allocation of the equity fee to each team member is determined by the team members at the beginning of the search the allocation is determined pursuant to company guidelines and is based on the respective duties of the individual team members the allocation is subject_to approval by the chief financial officer and the chief_executive_officer on date company was hired by client engaged to fill a senior executive position as a direct result of executive’s efforts in connection with a successful placement on date company received a cash fee and an equity fee consisting of warrants for client’s stock on date company exercised its warrants shortly thereafter company sold all of the client stock it acquired on the exercise of the warrants executive was a member of the placement team for client the placement team received x of the equity fee executive’s pre-determined allocation of the equity fee was y at the time the equity fee was converted to cash and payable to members of the placement team executive was a covered_employee as defined in sec_162 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that in the case of any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure plr-133258-05 sec_162 defines covered_employee to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the securities exchange act of by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer sec_162 provides generally that aapplicable employee remuneration means with respect to any covered_employee for any taxable_year the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year sec_162 excepts from the definition of applicable_employee_remuneration any remuneration payable on a commission basis solely on account of income generated directly by the individual performance of the individual to whom such remuneration is payable sec_1_162-27 of the income_tax regulations provides that compensation is paid on a commission basis if the facts and circumstances show that it is paid solely on account of income generated directly by the individual performance of the individual to whom the compensation is paid compensation does not fail to be attributable directly to the individual merely because support services such as secretarial or research services are utilized in generating the income however if compensation is paid on account of broader performance standards such as income produced by a business unit of the corporation the compensation does not qualify for the exception provided under this paragraph d based on the facts submitted we rule that the equity fee received by executive for services performed for client is commission based compensation under sec_162 and therefore is not subject_to the deduction limit of sec_162 except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code specifically no ruling was requested and none is given regarding the cash fee this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant plr-133258-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours enclosure copy for purposes __________________________ william c schmidt senior counsel executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
